ORDER
The Court considered a Petition filed by the Judicial Conduct Commission pursuant to Rule 28 of the Rules of the Judicial Qualifications Commission. Rule 28, Rules of Judicial Qualifications Commission provides:
“Upon consent of the judge, an order of censure, removal, retirement, suspension, or other disciplinary action may be entered by the Supreme Court at any stage of the proceedings under these rules.”
Also considered by the Court was a Stipulation and Agreement entered into by Judge Cieminski and counsel for the Judicial Conduct Commission, Vivian Berg. The Court referred the matter to the Master, the Honorable Maurice R. Hunke, Judge of the Southwest Judicial District, for consideration and any further proceedings or recommendations he deemed appropriate.
The Recommendations and Order of the Honorable' Maurice R. Hunke were filed with the Court on August 22 and provide:
“RECOMMENDATIONS
“It is hereby recommended to the Supreme Court of the State of North Dakota that the Stipulation described above should be approved and that an Order of Discipline be entered consistent therewith for the following reasons:
“a. That it appears to be in the best public interest of the State of North Dakota and particularly of the citizens of Barnes County.
“b. That the Stipulation expressly provides that it ‘shall be made public’ and as a result the public may be assured that the procedural machinery it has established to protect against and correct deficiencies in judicial officers is viable and functioning and that any serious or repeated violations of the Rules of Judicial Conduct will be dealt with promptly and appropriately. Public confidence in the integrity, efficiency and proficiency of the judicial branch of government, a vitally necessary ingredient of any free society, can be maintained.
*348“c. The time, public expense and uncertainty of results of a contested and protracted proceeding herein will be avoided and in lieu thereof a prompt, just and appropriate disposition will be reached.
“d. The Stipulation provides that the Respondent Cieminski will remain in office until December 31, 1985, which provision will, among other things, allow the Respondent to complete pending matters and correct any deficiencies which have been found and admitted; allow uninterrupted Court services to Barnes County; allow time for the Judicial Nominating Committee to be notified that a vacancy will exist in the office of Barnes County Judge as of January 1,1986, so that an appropriate list of qualified judicial candidates can be ascertained and submitted to the Barnes County Board of Commissioners for consideration by them in a timely fashion; and by reason thereof an extended vacancy in the office of Barnes County Judge may be avoided and the accumulation of unattended cases be prevented. In the event the Respondent fails to comply with any of the various terms and conditions of the Stipulation, or should have any further violation of the Rules of Judicial Conduct, new proceedings could be commenced promptly and appropriate sanctions imposed.
“ORDER
“Accordingly, following thorough review and consideration of the various and numerous terms and provisions of the Stipulation described above, it is hereby ORDERED as follows:
“That the Stipulation and Agreement dated August 15, 1985, on file herein is approved by the undersigned and is submitted to the Supreme Court of the State of North Dakota with a recommendation that the Court approve the Stipulation and enter its Order of Discipline consistent therewith or for such other disposition as the Court deems appropriate.... ”
The Court accepts the Recommendations and Order of the Master and accepts the resignation of the Honorable C. James Cie-minski, Judge of the Barnes County Court, effective December 31, 1985, at 11:59 p.m. In the event he fails to so resign,
IT IS HEREBY ORDERED, that C. James Cieminski be removed from office December 31, 1985, at 11:59 p.m.
IT IS FURTHER ORDERED, that the respondent shall neither seek nor accept judicial office in Barnes County in the future.
IT IS FURTHER ORDERED, that any and all matters requiring decision on this date, be they criminal or civil, and not excluding small claims or probate matters, and whether or not included herein, shall be completed by the respondent by December 31, 1985, and no matters taken under advisement shall remain open on that date.
RALPH J. ERICKSTAD
Chief Justice
H.F. GIERKE III
Justice
HERBERT L. MESCHKE
Justice
BERYL J. LEVINE
Justice
The Honorable GERALD W. VANDE WALLE deemed himself disqualified and did not participate.